Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 22, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  150914                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 150914
                                                                   COA: 324177
                                                                   Muskegon CC: 10-059894-FH
  SEAN LEE STRANDBERG,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 9, 2014
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 22, 2015
           s1214
                                                                              Clerk